Case: 5:20-cv-00392-JMH Doc #: 21 Filed: 07/20/21 Page: 1 of 11 - Page ID#: 268



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON


BENJAMIN RAY,                          )
                                       )
     Plaintiff,                        )               Civil Case No.
                                       )              5:20-cv-392-JMH
v.                                     )
                                       )                 MEMORANDUM
TEXAS EASTERN TRANSMISSION,            )             OPINION AND ORDER
LP, et al.,                            )
                                       )
     Defendant.                        )

                                     ***

     This matter comes before the Court on Defendant NDT Global,

LLC’s (“NDT Global”) Motion to Dismiss [DE 10] pursuant to Federal

Rules of Civil Procedure 12(b)(2) and 12(b)(6) for alleged lack of

personal jurisdiction and failure to state a claim upon which

relief can be granted. In addition to NDT Global’s request for

relief, Plaintiff Benjamin Ray moves the Court to remand this case

to the Lincoln Circuit Court, [DE 11], and to grant him leave to

file an amended complaint, [DE 13; DE 15]. The Court will deny NDT

Global’s Motion to Dismiss [DE 10] without prejudice and grant

Plaintiff’s Motion to Remand to State Court [DE 11]. Since this

matter will be remanded to the Lincoln Circuit Court, this Court

will not decide Plaintiff’s Motion to Amend Complaint [DE 13] and

Amended Motion to Amend Complaint [DE 15], as it will not have

jurisdiction to do so.
Case: 5:20-cv-00392-JMH Doc #: 21 Filed: 07/20/21 Page: 2 of 11 - Page ID#: 269



                                 I. DISCUSSION

      This case arises from an August 1, 2019, pipeline explosion.

Plaintiff initially filed his Complaint [DE 1-1, at 10-39] on

August 3, 2020, in the Lincoln Circuit Court, against Defendants

Texas Eastern Transmission, LP (“TETLP”), Spectra Energy Operating

Company, LLC, Spectra Energy Transmission Resources, LLC, Spectra

Energy Transmission Services, LLC, Spectra Energy Corp., Enbridge

(U.S.) Inc., NDT Systems & Services (America), Inc., NDT Systems

& Services LLC, NDT Global LLC, Unknown Danville Compressor Station

Operator (“the Operator”), Michael B. Clem, and Unknown Corporate

Defendants. However, on September 24, 2020, TETLP filed a Notice

of Removal [DE 1] in this Court arguing Clem, the Operator, and

the   Unknown     Corporate    Defendants    were    fraudulently    joined   to

destroy diversity. Aside from Plaintiff, Clem, the Operator, and

the Unknown Corporate Defendants, no other party is alleged to be

a Kentucky resident or citizen, to be incorporated in Kentucky, or

to have a principal place of business in Kentucky, so the joinder

question is crucial to the determination of whether complete

diversity exists to give this Court jurisdiction over this matter.

                              A. MOTION TO DISMISS

      The    Court   agrees     with    Defendants   TETLP,   Spectra     Energy

Operating Company, LLC, Spectra Energy Transmission Resources,

LLC, Spectra Energy Transmission Services, LLC, Spectra Energy

Corp.,      and   Enbridge     (U.S.)    Inc.   (collectively       the   “TETLP

                                         2
Case: 5:20-cv-00392-JMH Doc #: 21 Filed: 07/20/21 Page: 3 of 11 - Page ID#: 270



Defendants”), see [DE 14], that NDT Global’s Motion to Dismiss [DE

10] was filed prematurely and will, therefore, be denied without

prejudice. See Allen v. Ferguson, 791 F.2d 611, 614-16 (7th Cir.

1986)   (finding    that     a    district    court    erred   in    deciding    a

defendant’s motion to dismiss for want of personal jurisdiction

before determining whether complete diversity existed); Walker v.

Philip Morris USA, Inc., 443 F. App’x 946 (6th Cir. 2011) (finding

that in denying the plaintiffs’ motion to remand to state court

and granting the defendants’ motions to dismiss, the district court

had, in essence, decided there were no genuine issues of material

fact prior to the parties participating in discovery). If the Court

were to decide that complete diversity does not exist, it would

lack    subject   matter     jurisdiction      to    address   the   merits     of

Plaintiff’s claim under Rule 12(b)(6). See Walker, 443 F. App’x at

956 (“Because there was no fraudulent joinder, there was no

diversity.    Thus,    the       district    court    lacked   subject   matter

jurisdiction to address the merits of Plaintiffs' claim.”). NDT

Global utilizes an attached Affidavit [DE 10-1] from its Vice

President, Thomas Redlinger, to attempt to show that NDT Global

has never owned, controlled, operated, supervised, or maintained

any natural gas pipeline in Kentucky, including the pipeline that

is presently at issue, as Plaintiff alleges. See [DE 10]. Discovery

is needed before NDT Global’s arguments regarding its connection,

or lack thereof, to the pipeline can be proved or disproved. See

                                        3
Case: 5:20-cv-00392-JMH Doc #: 21 Filed: 07/20/21 Page: 4 of 11 - Page ID#: 271



Walker, 443 F. App’x at 956 (“In rejecting Plaintiffs' evidence as

insufficient to overcome the Kentucky Defendants' affidavits, the

court . . . inquired whether Plaintiffs had adequate evidentiary

support for their claim, the traditional Rule 56 inquiry. But Rule

56 motions for summary judgment are decided after discovery, not

shortly after filing.”). For the forgoing reasons, the Court will

deny NDT Global’s Motion to Dismiss [DE 10] without prejudice and

consider Plaintiff’s Motion to Remand [DE 11].

                           B. MOTION TO REMAND

     Plaintiff argues that the Court should remand this matter to

the Lincoln Circuit Court because Clem, the Operator, and Unknown

Corporate Defendants were not fraudulently joined and complete

diversity does not exist. See [DE 11-1].

     Federal courts have limited jurisdiction. Gross v. Hougland,

712 F.2d 1034, 1036 (6th Cir. 1983). If there are any doubts as to

whether   federal    jurisdiction     exists,    the   decision    should    be

construed in favor of remanding the matter to state court. Shamrock

Oil & Gas Corp. v. Sheets, 313 U.S. 100, 109 (1941); Cole v. Great

Atlantic & Pacific Tea Co., 728 F. Supp. 1305, 1307 (E.D. Ky. 1990)

(citations omitted); Allen v. Frasure Creek Mining Co., Civil No:

12-110-GFVT, 2012 WL 12924816, at *1 (E.D. Ky. Sept. 19, 2012).

In determining whether to remand a case to state court, courts

must consider whether federal jurisdiction existed at the time the



                                       4
Case: 5:20-cv-00392-JMH Doc #: 21 Filed: 07/20/21 Page: 5 of 11 - Page ID#: 272



removing party filed the notice of removal. Ahearn v. Charter Twp.

of Bloomfield, 100 F.3d 451, 453 (6th Cir. 1996).

     “A defendant may remove a civil action brought in state court

to federal court only if the action is one over which the federal

court could have exercised original jurisdiction.” Allen, 2012 WL

12924816, at *1 (citing 28 U.S.C. §§ 1441, 1446). District courts

have original diversity jurisdiction over all civil actions where

“the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between . . . citizens of

different states.” 28 U.S.C. § 1332(a)(1). Diversity jurisdiction

requires that “‘all parties on one side of the litigation [must

be] of a different citizenship from all parties to the other side

of the litigation.’” Coyne v. Amer. Tobacco Co., 183 F.3d 488, 492

(6th Cir. 1999) (citations omitted); see also Lincoln Property Co.

v. Roche, 546 U.S. 81, 89 (2005). The burden of establishing the

right to removal is on the removing party. See Coyne, 183 F.3d at

493. “Section 1441 provides that ‘the citizenship of defendants

sued under fictitious names shall be disregarded,’ 28 U.S.C. §

1441(a), unless the ‘‘complaint provide[s] a description of a

fictitious defendant in such a way that his identity could not be

reasonably questioned.’’” Allen, 2012 WL 12924816, at *2 (quoting

Harrison v. Allstate Indem. Co., 2012 WL 1029437, at * 2 (E.D. Ky.

2012) (quoting Musial, 2008 WL 2559300, at *3)).



                                       5
Case: 5:20-cv-00392-JMH Doc #: 21 Filed: 07/20/21 Page: 6 of 11 - Page ID#: 273



        Here,    Plaintiff’s      descriptions       of    the     Operator          and    the

Unknown    Corporate      Defendants      are     such     that    the     individuals’

identities can be reasonably questioned. Regarding the Operator,

the Operator at TETLP’s Danville Compressor Station may have closed

the valve the day of the explosion, but it is also possible that

other    personnel       may    have   closed     the     valve.    Plaintiff’s            own

Complaint       [DE    1-1]    specifies,       “[P]ersonnel       at    the     Danville,

Kentucky compressor station, including but not limited to Unknown

Danville    Compressor         Station   Operator,        eventually,          closed      the

Pipeline discharge valve north of the failure site, and other

personnel,      eventually      and    after     delay,    later        closed       a   valve

elsewhere on the line.” [DE 1-1, at 21]. The fact that the person

who   closed     the    valve    could   have     been    the     Operator       or      other

personnel at the Danville Compressor Station, including Clem,

leaves the identity of the fictitious Operator too ambiguous for

purposes of diversity jurisdiction.

        Moreover, while it might be reasonable to infer that a TETLP

employee who works in a central Kentucky city, like Danville, is

a   resident      of    Kentucky,      Section     1441(a)       requires        a       strict

interpretation, so the Operator must be disregarded for purposes

of diversity jurisdiction. See Allen, 2012 WL 12924816, at *2

(citing Alexander v. Electronic Data Systems Corp., 13 F.3d 940,

948 (6th Cir. 1994); Curry v. U.S. Bulk Transp., Inc., 462 F.3d

536, 539 (6th Cir. 2006) (“Although asserting that the employees

                                            6
Case: 5:20-cv-00392-JMH Doc #: 21 Filed: 07/20/21 Page: 7 of 11 - Page ID#: 274



are residents of Kentucky might be a reasonable inference to draw

from the facts included in the complaint, Section 1441(a) compels

strict interpretation and consequently the unknown agents shall be

disregarded for purposes of diversity jurisdiction.”)). The Court

cannot presume that someone working on a jobsite in Kentucky on

one specific day is a resident and citizen of Kentucky. Plaintiff’s

claims against the Unknown Corporate Defendants also fail to

adequately    describe     their    identities,     as    Plaintiff     merely

describes them as follows:

     [T]he Unknown Corporate Defendants who upon information
     and belief are Kentucky Corporations or Limited
     Liability Companies, or foreign corporations and limited
     liability companies, who have participated in the
     installation, maintenance, repair, and/or inspection of
     the Pipeline which is the subject of this litigation.
     These Unknown Corporate Defendants will be more
     accurately named once the identities of the same can be
     more accurately and appropriately revealed through
     discovery.

[DE 1-1, at 18-19]. Therefore, the Court will not consider the

Operator or the Unknown Corporate Defendants when making its

determination on diversity jurisdiction.

     Now, the Court turns its attention to Clem, the only properly

identified Defendant whose inclusion in this matter allegedly

results in a lack of complete diversity necessitating a remand to

Lincoln Circuit Court. In Plaintiff’s Complaint [DE 1-1, at 10-

39], he claims the following:

     Clem is a citizen of . . . Kentucky and a resident
     thereof; is believed to be an employee and/or agent of

                                       7
Case: 5:20-cv-00392-JMH Doc #: 21 Filed: 07/20/21 Page: 8 of 11 - Page ID#: 275



        [TETLP] and other named Corporate Defendants herein at
        all relevant times hereto; was the operator of the
        Danville Compressor Station at the time of the
        explosion, along with other unknown individuals; failed
        and/or refused to promptly, timely, expeditiously and
        appropriately respond to the rupture of the Transmission
        line as too Mr. Clem until approximately 2:19 a.m. to
        isolate the ruptured transmission line; and the conduct
        by Mr. Clem constitutes negligence, recklessness, and
        wanton conduct; as an agent and/or representative of the
        named Defendants herein, Mr. Clem was acting within the
        course and scope of his employment with the Defendants
        and pursuant to doctrine of respon[d]eat superior, the
        Corporate Defendants named herein are vicariously liable
        for the negligent, reckless, and/or wanton acts or
        inactions of their employee, including, employees and
        agents, including but not limited to [Clem], all of which
        subjects Mr. Clem and the named Corporate Defendants
        herein to liability to each of the named Plaintiffs
        herein, in an amount in excess of the minimum
        jurisdictional limits of this Court.

[DE 1-1, at 16-17].

                             1. FRAUDULENT JOINDER

        The TETLP Defendants argue Plaintiff’s request for the Court

to remand this matter to Lincoln Circuit Court must be denied

because “Plaintiff has not asserted a colorable claim against

Michael     B.   Clem   or   the   ‘Unknown     Danville   Compressor    Station

Operator’ . . . Because the actions of these individuals could not

have caused or contributed to Plaintiff’s injuries.” [DE 19, at

1].   For   reasons     stated     previously    herein,   Plaintiff’s    claims

against the Operator have no bearing on the Court’s determination

of whether to remand this case, so the Court need not consider

them.



                                         8
Case: 5:20-cv-00392-JMH Doc #: 21 Filed: 07/20/21 Page: 9 of 11 - Page ID#: 276



     A non-diverse defendant who is fraudulently joined to an

action “will not defeat removal on diversity grounds.” Coyne, 183

F.3d at 493 (citing Alexander, 13 F.3d 940 at 949). “To prove

fraudulent joinder, the removing party must present sufficient

evidence that a plaintiff could not have established a cause of

action   against   non-diverse     defendants       under    state   law.”    Id.

“However, if there is a colorable basis for predicting that a

plaintiff may recover against non-diverse defendants, this Court

must remand the action to state court.” Id.; see also Smith v.

Wyeth Inc., 488 F. Supp. 2d 625, 627 (W.D. Ky. 2007 (quoting

Alexander, 13 F.3d at 949) (“A defendant is fraudulently joined if

there is ‘no reasonable basis for predicting that state law might

impose   liability    on   the   facts       involved.’”).   This    Court   must

“resolve ‘all disputed questions of fact and ambiguities in the

controlling . . . state law in favor of the non removing party.’”

Coyne, 183 F.3d at 493 (quoting Alexander, 13 F.3d at 949). “All

doubts as to the propriety of removal are resolved in favor of

remand.” Id.

     Here, the TETLP Defendants argue, “The facts released to date

by the NTSB about the incident, however, demonstrate that the

Improper Defendants could not have proximately caused Plaintiff’s

injuries,” meaning Plaintiff cannot show that Clem’s acts or

omissions amount to a colorable claim of negligence. [DE 19, at

9]. To support this argument, the TETLP Defendants assert that the

                                         9
Case: 5:20-cv-00392-JMH Doc #: 21 Filed: 07/20/21 Page: 10 of 11 - Page ID#: 277



Court can take judicial notice of the NTSB’s Preliminary Report

[DE 19-1] and attempt to use “facts” within the NTSB’s Preliminary

Report [DE 19-1] to show that Clem’s acts and omissions cannot

establish proximate cause. Id. Indeed, the Court can, and will,

take judicial notice of the existence of the NTSB’s Preliminary

Report [DE 19-1], but it can only take judicial notice of its

contents, insofar as they “‘prove facts whose accuracy cannot be

reasonably questioned.’” Ashland Inc. v. Oppenheimer & Co., Inc.,

689 F. Supp. 2d 874, 881 (E.D. Ky. 2010) (quoting In re Cardinal

Health, Inc. Sec. Litigs., 426 F. Supp. 2d 688, 712 (S.D. Ohio

2006)). “The court may judicially notice a fact that is not subject

to reasonable dispute because it: (1) is generally known within

the   trial   court’s    territorial        jurisdiction;   or    (2)   can    be

accurately and readily determined from sources whose accuracy

cannot reasonably be questioned.” Fed. R. Evid. 201(b).

      Here, the NTSB’s Preliminary Report [DE 19-1] and the TETLP

Defendants’ arguments stemming therefrom are not only reasonably

disputed, but Plaintiff has not even had the opportunity to gather

his own evidence to adequately dispute them because discovery has

not commenced in this action. Moreover, the NTSB’s Preliminary

Report [DE 19-1] is just that: a preliminary report. The NTSB’s

Preliminary Report [DE 19-1] is, therefore, not finalized, as the

investigation     is    still    ongoing,      and   clearly     states,      “The

information in this report is preliminary and will either be

                                       10
Case: 5:20-cv-00392-JMH Doc #: 21 Filed: 07/20/21 Page: 11 of 11 - Page ID#: 278



supplemented or corrected during the course of the investigation.”

[DE 19-1, at 2 (emphasis added)]. Accordingly, the Court will not

take judicial notice of the contents of the NTSB’s Preliminary

Report [DE 19-1] because the contents, and their finality, can

reasonably be questioned. Since the TETLP’s arguments rebuking

Plaintiff’s claim against Clem rest on the NTSB’s Preliminary

Report’s [DE 19-1] contents, the Court will find that Plaintiff

has   a   colorable   basis   for   his     claim   against   Clem   and   grant

Plaintiff’s Motion to Remand [DE 11].

                               II. CONCLUSION

      The Court, having considered the matters fully, and being

otherwise sufficiently advised,

      IT IS ORDERED as follows:

      (1) Defendant NDT Global, LLC’s (“NDT Global”) Motion to

Dismiss [DE 10] is DENIED WITHOUT PREJUDICE;

      (2) Plaintiff’s Motion to Remand to State Court [DE 11] is

GRANTED; and

      (3) Pursuant to 28 U.S.C. § 1447(c), the Clerk of Court shall

mail a certified copy of this order to the Lincoln Circuit Court

Clerk.

      This 20th day of July, 2021.




                                       11
